Citation Nr: 9924583	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness involving the respiratory system.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain in the ankles, knees, hands 
and elbows.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1971 to April 1974, and from November 1990 to 
May 1991.  The latter period of active duty included service 
in the Southwest Asia theater of operations in support of 
Operation Desert Storm/Shield from January to April 1991.  
The record also reflects that the appellant served in the 
Alabama Army National Guard between 1975 and 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Montgomery, Alabama 
presently has jurisdiction over this appeal.  The Board 
remanded this case in September 1998 as to the issues listed 
on the title page.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of September 
1998.  The Board instructed the RO to schedule the appellant 
for VA compensation examinations in an effort to determine 
whether he had disabilities of the joints, respiratory system 
and cardiovascular system (hypertension), either related to 
his active duty service in the 1970s or his Persian Gulf War-
era service in the 1990s.  Specifically, pursuant to the 
instructions of the Board, the appellant was to be examined on 
VA orthopedic, cardiovascular and pulmonary examinations to 
determine the exact nature and extent of any disorder present 
and its etiology.  Additional details concerning the Board's 
instructions for this examination are set forth on pages 8 and 
9 of the remand.  Separate examinations were conducted in 
November 1998, however, it is unclear whether the examinations 
were conducted with benefit of review of the appellant's 
claims file, and the medical opinions requested by the Board 
in its remand were not obtained.

The medical opinions requested by the Board are critical to 
the adjudication of this case because the issues to be decided 
turn not on the degree of disability caused by any relevant 
disorder(s) found present, but on their etiology and whether 
there is a relationship between any disorder and an incident 
or event or the appellant's military service, to include 
undiagnosed illnesses possibly caused by his Persian Gulf War 
active duty service.  Well-settled case law holds that VA 
cannot rely on an absence of medical evidence or 
unsubstantiated medical conclusions to deny a claim.  See 
Williams v. Brown, 4 Vet. App. 270 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Recent case law mandates that the Board remand a case if 
specific development was not completed by the RO.  On this 
point, the United States Court of Appeals for Veterans Claims 
(the Court) has emphatically stated that the Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits, 
see 38 U.S.C.A. § 7104(a), and as such, remand instructions 
to the RO in an appealed case are neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the Court vacated and remanded a Board's decision because it 
failed to ensure that the RO achieved full compliance with 
specific instructions contained in a Board remand regarding 
scheduling of VA compensation examinations).  Accordingly, 
full compliance with the Board's remand of September 1998 
[Instruction #1, pgs. 8, 9] must be accomplished by the RO 
before final appellate review by the Board.

Therefore, in order to expedite the readjudication of the 
appellant's claims, the Board will order referral of this case 
by the RO to appropriate specialists in orthopedic, 
cardiovascular and pulmonary diseases for the purpose of 
addressing the etiology of the appellant's disorders relative 
to his military service.

Additionally, further development for the purpose of 
obtaining all of the appellant's available personnel and 
medical records from his Army National Guard service is 
clearly indicated by the record on appeal.  While photocopies 
of at least a portion of his medical records from his Guard 
service are on file, it is not known whether we have a 
complete set of his Guard records in view of the dates of the 
photocopies for same (1986 to 1994) and the apparent time he 
served in a Guard unit (records suggest that he served 
between 1975 and 1996).  Accordingly, the RO should endeavor 
to obtain all available personnel/medical records 
corresponding to the appellant's military service in the 
Alabama Army National Guard from the National Personnel 
Records Center or potential custodians of his service medical 
records.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should seek official 
corroboration of the status (i.e., full-
time active duty, and all periods of ADT 
and IDT) and duration of the appellant's 
military service in the Army National 
Guard of Alabama from 1975 to the 
present.  In addition, the RO should 
corroborate the status and duration of 
any periods of federalized (i.e., full-
time duty under section 316, 502, 503, 
504, or 505 of title 32, United States 
Code) and non-federalized ADT and any 
periods of IDT in units he was assigned 
to in the Alabama Army National Guard for 
the years 1975 to the present.  The 
actual duration of each and every period 
of active duty, ADT, and IDT in the Army 
National Guard, both federalized and non-
federalized, as well as the federal 
statutory authority under which each 
period of such service was performed, 
should be specifically identified.

In addition, the RO should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the appellant's Army National 
Guard service for the above-described 
time period.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of his service records, 
including the Army National Guard command 
and the Adjutant General's Office of 
Alabama, the National Personnel Records 
Center and the Army Reserve Personnel 
Center in St. Louis, Missouri, and the 
Army National Guard Personnel Center in 
Falls Church, Virginia.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

2.  Upon completion of the above, the RO 
should obtain medical opinions from 
specialists in orthopedic, cardiovascular 
and pulmonary diseases for the purpose of 
determining the diagnoses of any 
currently manifested disorder(s) of the 
joints, cardiovascular and respiratory 
systems and the most probable 
etiology(ies) for same, as is medically 
possible, based on evidence of record, to 
include all examination findings and 
available in/outpatient medical records.  
The claims folder, to include the reports 
of the separate VA examinations that were 
conducted in 1993, 1994, and 1998, and a 
copy of this remand must be provided to 
each specialist in connection with this 
opinion request.

In addition, if the medical history and 
clinical findings of record confirm that 
any diagnosed disorder pre-existed the 
appellant's relevant periods of active 
duty service (December 1971 - April 1974, 
and November 1990 - May 1991), each 
specialist should provide a medical 
opinion addressing whether any related 
complaints and treatment provided during 
his periods of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).

Moreover, if there are multiple co-
existing disorders of the joints, 
cardiovascular and pulmonary systems, 
each specialist should comment on the 
etiology of such disorder(s) relative to 
any event or incident of the appellant's 
military service and the 
treatment/diagnoses provided therein.

Regarding the undiagnosed illness element 
of the appellant's claims for service 
connection for the joints and pulmonary 
disorders, the specialists concerned 
should ascertain whether the appellant's 
symptoms are part of separate disease 
entities, or whether there exist medical 
relationship between the claimed symptoms 
and the appellant's service in the 
Persian Gulf.  After each specialist for 
these disorders has reviewed the claims 
file and pertinent regulations, he or she 
should provide a specific opinion as to 
whether the appellant has objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to his Persian Gulf War service 
or whether he has separate and precise 
illnesses unrelated to his military 
service in the Persian Gulf.  Each 
specialist should further indicate 
whether it is at least as likely as not 
that the appellant's claimed joints and 
pulmonary disorders are etiologically 
related to any complaints, treatment or 
diagnosis reflected in his service 
medical records.  A discussion of the 
pertinent medical history, including the 
approximate date of onset of each 
particular disorder, should be provided.  
Each specialist should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from an undiagnosed illness.  
If a specialist determines that 
additional examinations are necessary to 
properly respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.

The medical opinions requested in this 
REMAND instruction should be 
comprehensive and should include full 
rationale and a discussion of all medical 
studies on the subject matter deemed to 
be pertinent to support the conclusions 
reached.  The reports of each medical 
opinions should be associated with the 
claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion reports 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner or fails to include 
adequate responses to the specific 
opinions requested, it must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998); Stegall, supra.

4.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration of all evidence 
of record.  The RO is reminded that these 
claims are not presently in appellate 
status on the basis of whether new and 
material evidence has been submitted to 
reopen previously denied claims for the 
disorders in question.  This case has 
been in continuous appellate status since 
he filed a notice of disagreement to the 
May 1996 rating decision.  Hence, the RO 
should readjudicate the claims in 
question on a de novo basis.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues addressed herein.  See 38 
C.F.R. § 19.31 (1998).

Thereafter, the case should be returned to the Board, if in 
order.

While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issues that are the subject of this remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


